\0HO-tS
                               ELECTRONIC RECORD




COA#       12-14-00255-CR                       OFFENSE:        19.02


           Dennis Montrell Bendy v. The
STYLE:     State of Texas                       COUNTY:         Smith

COA DISPOSITION:       AFFIRMED                 TRIAL COURT:    241st District Court



DATE: 7/22/2015                   Publish: NO   TC CASE #:      241-1575-13




                        IN THE COURT OF CRIMINAL APPEALS



         Dennis Montrell Bendy v.'Fne State
STYLE:   of Texas                                                        \OHO-tS
         PRO 5£                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS                   DATE:

         teFi/tp                                     JUDGE:

DATE:       inlV/jpiT                                SIGNED:                           PC:

JUDGE:        fiA_ UaAm&£—                           PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                  REHEARING IN CCA IS:

                                                  JUDGE:




                                                                            ELECTRONIC RECORD